Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-22-00063-CV

                                       Ivan DE HOYOS,
                                           Appellant

                                                v.

                                      RTS FINANCIAL,
                                          Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2021CVI000309D2
                         Honorable David E. Garcia, Judge Presiding

           BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for failure
to pay the filing fee. Costs of this appeal are taxed against appellant.

       SIGNED April 13, 2022.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice